[geeknetlogo.gif]

Exhibit 10.2


March 1, 2013



Dear Mr. Kirk Somers,


I am delighted to offer you the opportunity to join me and the rest of the
Geeknet team (the “Company”) in the position of EVP, General Counsel & Chief
Administrative Officer. In this role you will report to Katy McCarthy, Acting
CEO of ThinkGeek and CFO of Geeknet. This position will start on Monday, March
4, 2013.


In conjunction with this position, you will receive the following:


•
Annual Base Salary: You will receive an annual base salary of three hundred
twenty-five thousand dollars ($325,000.00), minus applicable tax withholdings.
Such compensation shall be paid semi-monthly in accordance with normal Company
payroll practices. I am sure you recognize that the quotation of an annual
salary rate is for purposes of communication and is not intended to imply a
specific condition or length of employment.



•
Stock Option Plan: If you accept this offer, a recommendation will be made to
the Chief Executive Officer (“CEO”) of the Company that you be granted Company
Restricted Stock Units (“RSUs’) of the Company’s common stock with an economic
value of $40,000 and an option to purchase shares of the Company’s common stock
(“Options”) with an economic value of $40,000, for a total economic value of
$80,000. This award is subject to approval by the President and CEO of the
Company in accordance with metrics established by the Compensation Committee of
the Company’s Board of Directors. Once approved, the award is expected to be
granted on the last business day of the month in which your employment with the
Company begins. The NASDAQ closing price of the Company’s common stock on the
last business day of the month in which your employment with the Company begins
will be used to determine the economic value of the RSUs. This award will vest
according to a plan schedule (currently 33% vested each year for 3 years), and
commence on the last business day of the month in which your employment with the
Company begins.  You will be responsible for any taxes associated with the
vesting of RSUs. The award is wholly discretionary in nature, in recognition of
performance or anticipated performance, and does not create any obligation on
the part of the Company to maintain your employment through any part of the
vesting schedule or to grant additional awards in the future.



•
Target Short Term Incentive (STI) Opportunity: If you accept this offer, you
will be eligible to participate in a 2013 Target STI Opportunity for select
Senior Geeknet Executives, which is based on revenue, EBITDA, and individual
performance, with the goals to be established by the Company’s Board of
Directors and communicated to you at the same time as such goals are established
and communicated to similarly situated executives of the Company. Your target
payout bonus opportunity will be based on 30% of your base salary, with actual
performance to be determined on the pre-established goals described in the prior
sentence. In order to be eligible to receive a bonus under the 2013 Short Term
Incentive Opportunity Plan, you must be employed on the date that such bonus
payments are made to participants.



•
Travel Expenses: Geeknet will cover travel costs (i.e. air, rental car, and
hotel) for weekly travel from Atlanta, GA to Fairfax, VA through December 31,
2013. Geeknet will revisit 2014 travel plans at the end of 2013.



•
Severance Terms: If your employment is terminated without cause (as customarily
defined by the Company), you are eligible to receive a severance payment, in all
cases subject to your entering into a separation and release agreement on terms
acceptable to Geeknet. If termination occurs prior to the first anniversary of
the commencement of your employment, to completion of the first


 

--------------------------------------------------------------------------------

        

twelve (12) months of service you will receive, less applicable withholding
taxes, the equivalent number of months of base salary remaining in the year plus
six (6) months of base salary, not to exceed a total of (12 months), with any
such payment to be reduced by applicable withholdings, and Company-paid coverage
for a period of six (6) months for the cost of continuation coverage (i.e.
COBRA) for yourself and eligible dependents under the Company's Benefit Plans.
 If termination of your employment without cause occurs after the first twelve
(12) months first anniversary of the commencement of your employment, you will
be entitled to receive, less applicable withholding taxes, the equivalent of six
(6) months of base salary (less applicable withholding taxes) and Company-paid
coverage for a period of six (6) months for the cost of continuation coverage
(i.e. COBRA) for yourself and eligible dependents under the Company's Benefit
Plans.  All severance benefits shall be paid in equal installments in accordance
with the Company’s normal payroll practices; provided, however, that the first
payment shall be made on the thirtieth day following your termination of
employment (with all payments that would otherwise be made between the date of
your termination of employment and such thirtieth (30th) day to be paid in the
first installment). The period during which you will be receiving severance
payments will be the “Severance Period”. The terms of severance set forth in
this letter agreement shall remain in effect is severance agreement will remain
in effect for the duration of your employment.


•
 Offset: You acknowledge and agree that you will immediately inform the Company
if you commence new employment during the Severance Period and, upon your
commencement of employment with a new employer, the severance payments and
post-employment benefits set forth in the preceding paragraph shall immediately
cease and you will no longer have any right to receive payments or benefits
under this letter agreement. If you enter into new employment with another
employer during the Severance Period and you do not inform the Company, you
acknowledge and agree that the Company, upon discovery of you commencing such
employment, shall have the right to (i) cease making any payment or providing
any benefits and (ii) require the repayment of all severance payments that it
paid to you pursuant to the terms of this letter agreement.



•
Employee Benefits: You will receive and be eligible to participate in the
Company’s normal employee benefits package provided to full time employees,
including health insurance (medical, dental and vision insurance), life and
disability insurances, flexible spending account program as well as our 401(k)
retirement plan. You will also receive 20 days of paid time off (PTO) per year
under the Executive PTO plan, accrued semi-monthly on the basis of your length
of employment from your date of hire in regular, full-time position. PTO can be
taken in advance of the time being accrued in the PTO bank.



At Will Employment & Severance for Termination without Cause


This offer of employment, if accepted, does not constitute an employment
contract; your employment with Geeknet, Inc. is “at will” and may be terminated
by you or the Company at any time of any reason or no reason, as permitted by
law.


Entire Agreement


This offer letter is the complete offer for employment and may not be amended or
altered in any way by oral statements. Terms of this offer are confidential.


Effectiveness of Offer


This offer of employment shall remain in effect until close of business on
Monday, March 4, 2013.


Additional Requirements






--------------------------------------------------------------------------------

        

At the commencement of your employment, you will be required to sign Company
policy documents on a variety of topics, including confidentiality, conflict of
interest, business conduct and ethics. This offer is contingent on you
satisfactorily passing a background investigation and completion of reference
checks.


The Immigration Reform Control Act requires employers to verify eligibility of
all personnel for employment in the United States. We will provide an
Eligibility Verification Form (INS form I-9), which specifies which documents
you are required to produce to establish such eligibility. Please complete Part
A of the I-9 form and bring it and the required documentation with you when you
report for work on your first day.


At Geeknet, Inc., we depend on the commitment, enthusiasm and skills of our team
members to lead the Company’s growth. Each person has both the luxury and the
duty to contribute to the future success of the Company in the most meaningful
way he or she can. We therefore expect you to play a key role in the growth and
success of our business. I look forward to having you on the team and to working
with you to carry out the vision and mission of Geeknet, Inc.


Sincerely,


/s/ Carol DiBattiste


Carol DiBattiste
EVP, General Counsel and Chief Administrative Officer
Geeknet, Inc.     
I accept this offer:


Signature: __/s/ Kirk L. Somers__________________
                            




























































--------------------------------------------------------------------------------

        













Amendment to Offer Letter


This Amendment is entered into by and between Geeknet, Inc. (the “Company”) and
Kirk Somers (“Employee”). The Company and Employee agree that the position of
EVP, General Counsel & Chief Administrative Officer will start on Friday, March
1, 2013. This role reports to Kathryn McCarthy, CEO of ThinkGeek and Geeknet.




Employee Signature: __/s/ Kirk L. Somers______________


Date: March 7, 2013 _




Company Signature: __/s/ Kathryn K. McCarthy_________


Date: __03-11-13___________________
                            




